STRAUP, J,
In August, 1894, one Gr. H. Burgitt was appointed administrator of the estate of Edward A. Reed, deceased. In July, 1900, Burgitt died, without making any report or account of his doings as administrator ; and thereafter Millie Gr. Reed, one of the appellants, was appointed administratrix of said estate, and R. T. Hume, one of the respondents, was appointed administrator of the estate of said Burgitt. On petition by said Millie Gr. Reed, a citation was issued, requiring the said Hume and the bondsmen of said Burgitt to report and show the receipts and disbursements of the said Burgitt during the time he was such administrator. Such a report and a final account were made, to which said Millie Gr. Reed took exceptions, and traversed the material facts relating to the disbursements. At the hearing thereof, both parties were represented by counsel, evidence was introduced, and at the conclusion the court made findings and an order approving and allowing the report and final account, as made and reported. Therefrom said petitioner appeals, attacking the findings; claiming that the allowances made by the court for administrator’s and attorney’s fees, and the amount of money Burgitt paid his attorneys for services in several litigations wherein the said Reed estate was a party, were unreasonable, and claiming the court erred in off-setting against moneys coming into his hands a *467personal claim of said Bnrgitt against said estate theretofore allowed and approved by the court. We are wholly unable to review any of these matters, for the record before us does not contain any of the evidence pertaining thereto. In such case it will be presumed the findings are in accordance with and supported by the evidence.
The order of the lower court approving the said final account is affirmed.
BARTCH, C. J., and MeCARTY, J., concur.